Citation Nr: 0723145	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-41 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable evaluation for status post right 
arm tumor excision (right arm scar).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
February 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan that continued a noncompensable evaluation for 
status post right arm tumor excision.  The veteran perfected 
a timely appeal of this determination to the Board.

In December 2006, the veteran, accompanied by his 
representative, testified at a hearing before the undersigned 
Veterans Law Judge at the local regional office.  At the 
hearing additional evidence was submitted, accompanied by a 
waiver of RO consideration.  This evidence will be considered 
by the Board in evaluating the veteran's claim.


FINDINGS OF FACT

The veteran's status post right arm tumor excision is not 
tender or painful on examination, does not cause limitation 
of motion, is not greater that 6 square inches, is not 
unstable, and does not have characteristics of disfigurement.


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
evaluation for status post right arm tumor excision have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118; Diagnostic Codes 
7800 to 7805 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of a letter dated in November 2004, the veteran was 
furnished notice of the type of evidence needed in order to 
substantiate his claim.  The veteran was also generally 
informed that he should send to VA evidence in his possession 
that pertains to the claim and advised of the basic law and 
regulations governing the claims, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the veteran's behalf), and provided the basis for the 
decisions regarding the claim.  The veteran was provided with 
adequate notice of the evidence which was not of record, 
additional evidence that was necessary to substantiate the 
claim, and he was informed of the cumulative information and 
evidence previously provided to VA, or obtained by VA on his 
behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The reasoning of this 
case applies here.  Despite the defective notice provided to 
the veteran on these latter two elements, however, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, supra.  
In this regard, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service medical records and reports, VA examinations, the 
veteran's testimony before the Board, and statements 
submitted by the veteran and his representative in support of 
the claim. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.



II.  Increased evaluation.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2003).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, the Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the veteran's status post right arm tumor 
excision (scar) is evaluated as noncompensable under 
Diagnostic Code 7805.  In order to warrant a higher 
evaluation under Diagnostic Code 7805, the scar must limit 
the function of the veteran's right arm or shoulder in some 
way.  The veteran's scar could also be rated under Diagnostic 
Codes 7801 to 7804.  These codes evaluate scars, other than 
head, face or neck, that are deep, or that cause limitation 
of motion (7801), that are superficial and that do not cause 
limitation of motion, if the area covered by the scar is 929 
square cm or greater (7802), that are superficial and 
unstable (7803), or that are superficial and painful on 
examination (7804).  

In this case, the veteran was afforded a VA examination in 
connection with his claim in December 2004.  The veteran 
complained of pain in his right arm and shoulder since the 
removal of an osteochondroma of his right humerus in service.  
The veteran indicated that the pain was deep and had been bad 
for the past three years.  The veteran takes medication for 
the pain and indicated further limitation of motion on flare-
ups.  The examiner referred to a previous VA examination 
dated in 2004 that described the scar on the veteran's right 
arm.  The scar was indicated to be a 4-inch scar in the right 
axilla, 2 millimeters at the narrowest portion and 1/2 inch 
wide at the widest portion.  There was no pain on palpation, 
no adherence to underlying tissue, and no instability in the 
scar tissue.  The scar was noted to be slightly hypopigmented 
at the top and slightly hyperpigmented at the bottom.  The 
examiner indicated that there had been no change in the scar 
from the previous examination.  Upon examination, the 
examiner noted no pain to palpation over the shaft of the 
humerus, but indicated pain over the bicipital tendon and 
lateral point of the shoulder.  Impingement sign was 
positive, and some limitation of motion was indicated.  The 
veteran was diagnosed with scar in the right axilla secondary 
to treatment for osteochondroma, osteochondroma removal of 
the right arm, and rotator cuff strain with supraspinatus 
tendinosis.  The examiner then went on to state that "[t]he 
veteran's right shoulder symptoms are typical of rotator cuff 
strain and are likely caused by his supraspinatus tendinosis.  
They are not likely caused by his scar or residuals of his 
osteochondroma removal."  

Based on the foregoing, the Board finds that a compensable 
evaluation for status post right arm tumor excision is not 
warranted.  As noted above, in order to warrant a higher 
evaluation under Diagnostic Code 7805, the scar must have 
limited the function of the veteran's right shoulder in some 
way.  The VA examiner that evaluated the veteran in 
connection with the claim, however, did not indicate that the 
scar affects the function of the veteran's right arm or 
shoulder in any way.  The veteran's scar could also be rated 
under Diagnostic Codes 7801 to 7804.  These codes evaluate 
scars, other than head, face or neck, that are deep, or that 
cause limitation of motion (7801), that are superficial and 
that do not cause limitation of motion, if the area covered 
by the scar is 929 square cm or greater (7802), that are 
superficial and unstable (7803), or that are superficial and 
painful on examination (7804).  In this case, the veteran's 
scar was indicated to be a 4-inch scar in the right axilla, 2 
millimeters at the narrowest portion and 1/2 inch wide at the 
widest portion.  There was no pain on palpation, no adherence 
to underlying tissue, and no instability in the scar tissue.  
The scar was noted to be slightly hypopigmented at the top 
and slightly hyperpigmented at the bottom.  A higher 
evaluation under these Diagnostic Codes is not therefore 
available.  

In this regard, the Board notes that the veteran testified to 
and reported pain and limitation of motion in connection with 
his right arm condition.  The VA examiner that examined the 
veteran in connection with his claim, however, found that the 
veteran's symptoms, to include pain and limitation of motion 
in shoulder, were associated with nonservice-connected 
rotator cuff strain and were likely caused by his 
supraspinatus tendinosis.  The examiner indicated that these 
symptoms were not likely caused by his scar or residuals of 
his osteochondroma removal.  A higher evaluation for the 
veteran's service-connected status post right arm tumor 
excision is therefore not warranted based on these symptoms.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that there is no 
showing that the veteran's disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) for any period since service 
connection was established, there is no showing that the 
veteran's disability has necessitated frequent periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to a compensable evaluation for status post right 
arm tumor excision is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


